Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Acknowledgements
2.	The amendment filed 10/30/2020 is acknowledged.
3.	Claims 1-8 are pending.
4.	Claims 3, cancelled.
5.	Claims 7 and 8 are not considered, withdrawn.
6.	Claims 1-2 and 4-6 have been examined.

In view of the appeal brief filed on 06/16/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options: 
(1) 	file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)	initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees 
set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

See MPEP §§ 1002.02(d) and 1207.04.

Response to Amendments/Remarks
35 USC § 101
7.	The claims as amended did not overcome the 101 rejection as the claim(s) are still directed to an abstract idea without significant more. The claims are still grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims still involve, a currency transfer transaction, retrieving inputs referenced to previous transactions, generating the one or more outputs that defines the receiver(s), generate the security information defining maximum amount to be spent, sign the transaction and send the transaction to the nodes for verification. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). The newly added limitations of 
“receiving a first user input from the user interface, wherein the first user input defines an amount of currency to be transferred to one or more receivers; 
receiving a second user input from the user interface, wherein the second user input defines an amount of currency for a transaction fee;
and sending the transaction, with the network interface, to the one or more nodes of the blockchain, wherein the sent transaction comprises: the one or more inputs; the one or more outputs; the security information value; and the signature information, wherein the security information value is configured so that an actual amount of currency to be spent with the transaction is verifiable by the one or more nodes the transaction is sent to not exceed the defined maximum amount of currency to be spent”
Receiving a first user input, second user input and sending the transaction to the one or more nodes of the blockchain does not change the fact that the claim(s) are still directed to an abstract idea without significant more.
8.	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a currency transfer transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
9.	Dependent claims 2 and 4-6 further describe the abstract idea of performs the steps or functions of a currency transfer transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible. 

35 USC § 103
10.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant is of the opinion that neither Drego, alone does not, disclose or suggests each and every element of the claimed invention. For example, “generating a security information value based on the amount of currency of the transfer referenced in the one or more inputs and/or based on the amount of currency for the transaction fee defined by the second user input wherein the security information value is configured to define directly or indirectly a maximum amount of currency to be spent with the transaction.” Emphasis added. Applicant’s arguments with respect to this limitation have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as Portillo discloses the transaction request comprises 
“... wherein the security information value is configured to define directly or indirectly a maximum amount of currency to be spent with the transaction” in (col 6 lines 46-66, col 12 lines 18-20).
	Furthermore, Applicant declares that Miller does not cure the deficiencies in Drego with respect to claims 4 and 5 because of the disputed elements of independent claim 1 as disclosed above. In light of the new rejection, Miller still discloses “wherein the security information value also comprises contractual data (Fig. 3-4 steps 310-330, 410-440, ¶¶ [0123]-[0124])” in claim 4, and “wherein the contractual data comprises a digital representation of a contract (¶¶ [0125]-[0126])” in claim 5. And also, this limitation is nonfunctional descriptive material as it only describes the data that is included in the contractual data, while the digital representation of a contract that is included in the contractual data is not used to perform any of the recited method steps.  

Claim Rejections - 35 USC § 101
11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
13.	In the instant case, claims 1-2 and 4-6 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
	The claim(s) are directed to a currency transfer transaction, which is an abstract idea. Specifically, the claims recite the steps of “retrieving the one or more inputs... comprising a reference to one or more previous transaction...”, “receiving a first user input... the first input defines an amount of currency to be transferred...”, “receiving a second user input... the second user input defines an amount of... transaction fee”, “generating one or more outputs... each of the one or more outputs defines a receiver of the one or more receivers and an amount of currency to be transferred...”, “generating... value based on the amount... referenced... and/or... amount of the transaction fee...”, “...signing the transaction...”, “...sending the transaction... to the one or more...” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim(s) involve a currency transfer transaction, retrieve inputs referenced to previous transactions, generating the one or more outputs that defines the receiver(s), generate the security information defining maximum amount to be spent, sign the transaction and send the transaction to the nodes for verification, which is a form of commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
14.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as  “a blockchain”, merely reflect the use of a computer as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment.
15.	With respect to “cryptographically signed” it does not improve the functioning of a computer nor does it improve a technology or technical field. Therefore, the additional elements do not integrate the abstract idea into a practical application.
	The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a transaction system, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a currency transfer transaction. Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Hence, the claim is not patent eligible.
16.	Dependent claims 2 and 4-6 further describe the abstract idea of performs the steps or functions of a currency transfer transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.  

Claim Rejections - 35 USC § 103

17.	In the event the determination of the status of the application as subject to AIA  3

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drego et al., (US 2016/0330031 A1) in view of Portillo et al., (US Pat. 7949600 B1) and Keithley et al., (US 20080272188 A1).
 
19.	With respect to claim 1, Drego recites a method for producing a cryptographically signed transaction with a wallet device comprising a network interface configured for receiving one or more inputs and communicating with one or more nodes of a blockchain, a user interface configured for receiving at least one user input, and a processing unit configured to produce the cryptographically signed transaction for a transfer of an amount of a currency within the blockchain (“Bitcoin protocol”, ¶¶ [0003], [0035]-[0037]), the method comprising the steps of:
retrieving the one or more inputs, with the network interface, from the one or more nodes of the blockchain “...” for a transfer of an amount of currency within the block chain associated with the wallet device (Fig. 3-4, ¶¶ [0042]-[0047]).
receiving a first user input from the user interface “...” (Fig. 3-4, ¶¶ [0042]-[0047]). 
generating one or more outputs, wherein each of the one or more outputs defines a receiver of the one or more receivers (¶¶ [0047] “...destination wallet...”) and an amount of currency to be transferred to the receiver of the one or more receivers indicated in each of the respective outputs, and wherein the one or more outputs are generated based on at least the amount of currency defined by the first user input (¶¶ [0043] “The inputs may refer to an output of a previous transaction as a source of funding...”, Fig. 3-4, ¶¶ [0046]-[0047]).
generating a security information value (“ a signature”, ¶¶ [0046]) based on the amount of currency of the transfer referenced in the one or more inputs and/or based on the amount of currency for the transaction fee defined by the second user input “...” (Fig. 3-4, ¶¶ [0046]-[0047], Fig. 6-7, ¶¶ [0050]-[0053]).
cryptographically signing the transaction by adding signature information (Fig. 3-4, ¶¶ [0043]-[0047]).
and sending the transaction, with the network interface, to the one or more nodes of the blockchain, wherein the sent transaction comprises: the one or more inputs (“previous transaction identifier”, ¶¶ [0044]); the one or more outputs (“an output identifier”, ¶¶ [0044]); the security information value (“ a signature”, ¶¶ [0044]); and the signature information (“public key of the source wallet”, ¶¶ [0046]), wherein the security information value is configured so that an actual amount of currency to be spent with the transaction is verifiable by the one or more nodes the transaction is sent to not exceed the defined maximum amount of currency to be spent (Fig. 3-4, ¶¶ [0036]-[0038], [0041]-[0046]).
Drego does not explicitly disclose 
“...wherein each of the one or more inputs comprises a reference to one or more 
previous transactions...” 
“...wherein the first user input defines an amount of currency to be transferred to one or more receivers.”
receiving a second user input from the user interface, wherein the second user input defines an amount of currency for a transaction fee.
“...wherein the security information value is configured to define directly or indirectly a maximum amount of currency to be spent with the transaction.”
However, Portillo discloses the transaction request comprises 
“...wherein the first user input defines an amount of currency to be transferred to one or more receivers” (col 10 line 1-18).
receiving a second user input from the user interface, wherein the second user input defines an amount of currency for a transaction fee (col 6 lines 46-66).
“... wherein the security information value is configured to define directly or indirectly a maximum amount of currency to be spent with the transaction” (col 6 lines 46-66, col 12 lines 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to incorporate the transaction request of Drego, in view of Portillo, the motivation being to overcome the limitations, such as having to improve security of a transfer request.
The combination of Drego in view of Portillo does not explicitly disclose
“...wherein each of the one or more inputs comprises a reference to one or more previous transactions...” 
However, Keithley discloses
 “...wherein each of the one or more inputs comprises a reference to one or more previous transactions...” (Fig. 2 item 26, ¶¶ [0026], [0030], [0043], and [0053]). Keithley also discloses: “...wherein the first user input defines an amount of currency to be transferred to one or more receivers” (Fig. 2 item 26, ¶¶ [0026], [0030], [0043], [0051], and [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time application was filed to incorporate the transaction request of Drego and the improve security of Portillo, in view of Keithley, the motivation being to overcome the limitations, such as having an input amount via an interface with the amount tied to the previous transaction amount.

20.	With respect to claim 2, the combination of Drego and Portillo in view of Keithley, disclose all the subject matter as disclosed in claim 1 above.
Furthermore, Drego discloses wherein the one or more inputs comprise an amount that can be transferred within the transaction (Fig. 3-4, ¶¶ [0043]-[0047]).

21.	With respect to claim 6, the combination of Drego and Portillo in view of Keithley, disclose all the subject matter as disclosed in claim 1 above.
Furthermore, Drego discloses wherein the signature information comprises at least one of a public key of a user signing the transaction, a private key of a user signing the transaction, a hash value of at least parts of the inputs and a hash value of at least parts of the outputs (¶¶ [0042], “the private key of the source wallet may be used to encrypt transaction 130 or a portion of transaction 130 to generate the signature that is stored in transaction 130”, ¶¶ [0046]).


22.	Claims 4 and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Drego et al., (US 2016/0330031 A1) in view of Thilo Portillo(US 2017/0330164 A1) and Keithley et al., (US 2008/0272188 A1) and further in view of Miller et al., (US 2017/0132621 A1). 
 
23.	With respect to Claim 4, the combination of Drego and Portillo in view of 
Keithley, disclose all the subject matter as disclosed in claim 1 above, but did not 
explicitly disclose a method,
wherein the security information value also comprises contractual data.
However, Miller discloses a method,
	wherein the security information value also comprises contractual data (¶¶ Fig. 3-4 steps 310-330, 410-440, ¶¶ [0123]-[0124]).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the transaction information enhancement as disclosed by Miller in the method of Drego, the motivation being to overcome the limitations, such as having to improve implementation of secure and private communications between devices.

24.	With respect to claim 5, the combination of Drego, Portillo and Keithley in view of Miller, disclose all the subject matter as disclosed in claim 4.
	Furthermore, Miller discloses a method,
	wherein the contractual data comprises a digital representation of a contract (“¶¶ [0124] “...generates the one or more terms for providing a performance of a service and/or provisioning of one or more goods in accordance with the digital Smart contract to be imprinted on the device and/or incorporated into a service ...”, ¶¶ [0124]-[0126]).
With respect to the limitation “wherein the contractual data comprises a digital representation of a contract” this is nonfunctional descriptive material as it only describes the data that is included in the contractual data, while the digital representation of a contract that is included in the contractual data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)	Thilo Suelberg - (US 2017/0330164 A1), SYSTEM AND METHODS ASSOCIATED WITH VENDING MACHINE TELEMETRY, REPLENISHMENT, AND CONFIGURATION UTILIZING MULTIPLE TYPES COMMUNICATION NETWORKS

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571)272-6709. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685